UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 Commission File Number 0-26068 ACACIA RESEARCH CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 95-4405754 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 500 Newport Center Drive, Newport Beach, CA 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 480-8300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filerþ Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Noþ As of July 27, 2007, 29,356,953 shares of Acacia Research-Acacia Technologies common stock were issued and outstanding. As of July 27, 2007 59,875,769 shares of Acacia Research-CombiMatrix common stock were issued and outstanding. ACACIA RESEARCH CORPORATION Table of Contents Part I. Financial Information Item 1. Financial Statements Acacia Research Corporation Consolidated Financial Statements Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 (Unaudited) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months and Six Months Ended June 30, 2007 and 2006 (Unaudited) 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Part II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 6. Exhibits 31 Signatures 32 Exhibit Index 33 *NOTE: Refer to the Acacia Research Corporation consolidating unaudited segment information for separate Acacia Technologies group and CombiMatrix group financial information for the periods presented (Refer to Note 9). The separate financial information of the two groups is being provided as additional disclosure regarding the financial performance of the two divisions and to provide investors with information regarding the potential value and operating results of the respective businesses, which may affect the respective share values. The separate financial information should be reviewed in conjunction with Acacia Research Corporation’s consolidated financial statements and accompanying notes. The presentation of separate financial information is not intended to indicate that we have changed the title to any of our assets or changed the responsibility for any of our liabilities, nor is it intended to indicate that the rights of our creditors have been changed. Acacia Research Corporation, and not the individual groups, is the issuer of the securities. Holders of the two securities are stockholders of Acacia Research Corporation and do not have a separate and exclusive interest in the respective groups. ACACIA RESEARCH CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share information) (Unaudited) June 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 35,067 $ 32,215 Short-term investments 15,308 12,783 Accounts receivable 2,180 269 Prepaid expenses, inventory, and other assets 1,403 1,187 Total current assets related to discontinued operations - Split-off of CombiMatrix Corporation 13,991 15,552 Total current assets 67,949 62,006 Property and equipment, net of accumulated depreciation 322 221 Patents, net of accumulated amortization 17,279 18,515 Goodwill 121 121 Other assets 84 79 Total non-current assets related to discontinued operations - Split-off of CombiMatrix Corporation 27,261 28,662 $ 113,016 $ 109,604 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 2,147 $ 2,201 Royalties and legal fees payable 2,176 1,684 Deferred revenues 251 360 Total current liabilities related to discontinued operations - Split-off of CombiMatrix Corporation 2,263 3,211 Total current liabilities 6,837 7,456 Other liabilities 67 31 Total non-current liabilities related to discontinued operations - Split-off of CombiMatrix Corporation 10,318 7,808 Total liabilities 17,222 15,295 Commitments and contingencies (Note 6) Redeemable stockholders' equity: Preferred stock Acacia Research Corporation, par value $0.001 per share; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock Acacia Research - Acacia Technologies stock, par value $0.001 per share; 100,000,000 shares authorized; 29,356,953 and 28,231,701 shares issued and outstanding as of June 30, 2007 and December 31, 2006, respectively 29 28 Acacia Research - CombiMatrix stock, par value $0.001 per share; 100,000,000 shares authorized; 59,875,769 and 50,365,810 shares issued and outstanding as of June 30, 2007 and December 31, 2006, respectively 60 50 Additional paid-in capital 333,089 326,599 Accumulated comprehensive income (5 ) 2 Accumulated deficit (237,379 ) (232,370 ) Total stockholders' equity 95,794 94,309 $ 113,016 $ 109,604 The accompanying notes are an integral part of these consolidated financial statements. 1 ACACIA RESEARCH CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (In thousands, except share and per share information) (Unaudited) For the Three Months Ended For the Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenues: License fees $ 5,865 $ 14,371 $ 31,050 $ 19,088 Total revenues 5,865 14,371 31,050 19,088 Operating expenses: Marketing, general and administrative expenses (including non-cash stockcompensation expense of $1,144 and $1,907 for the three and six months ended June 30, 2007 and $889 and $1,937 for the three and six months ended June 30, 2006) 4,190 2,986 8,518 6,492 Legal expenses - patents 1,069 1,082 2,436 1,448 Inventor royalties and contingent legal fees expense - patents 3,406 7,847 17,528 10,118 Amortization of patents 1,314 1,326 2,630 2,669 Write-off of patent-related intangible asset - 297 - 297 Total operating expenses 9,979 13,538 31,112 21,024 Operating income (loss) (4,114 ) 833 (62 ) (1,936 ) Other income: Interest and investment income 650 394 1,057 753 Total other income 650 394 1,057 753 Income (loss) from continuing operations before income taxes (3,464 ) 1,227 995 (1,183 ) Provision for income taxes (124 ) (70 ) (148 ) (38 ) Income (loss) from continuing operations - Acacia Technologies group (3,588 ) 1,157 847 (1,221 ) Discontinued operations - Split-off of CombiMatrix Corporation Loss from discontinued operations - Split-off of CombiMatrix Corporation (3,667 ) (3,500 ) (5,800 ) (11,220 ) Net income (loss) (7,255 ) (2,343 ) (4,953 ) (12,441 ) Unrealized gains (losses) on short-term investments (9 ) 4 (8 ) 3 Unrealized gains on foreign currency translation 1 - 1 4 Sale of interest in subsidiary's cumulative translation adjustment - - - (61 ) Comprehensive income (loss) $ (7,263 ) $ (2,339 ) $ (4,960 ) $ (12,495 ) Earnings (loss) per common share: Continuing operations - Attributable to the Acacia Technologies group: Net income (loss) from continuing operations $ (3,588 ) $ 1,157 $ 847 $ (1,221 ) Basic earnings (loss) per share (0.13 ) 0.04 0.03 (0.04 ) Diluted earnings (loss) per share (0.13 ) 0.04 0.03 (0.04 ) Discontinued operations - Attributable to the CombiMatrix group: Loss from discontinued operations - Split-off of CombiMatrix Corporation $ (3,667 ) $ (3,500 ) $ (5,800 ) $ (11,220 ) Basic and diluted loss per share (0.06 ) (0.09 ) (0.11 ) (0.29 ) Weighted average shares: Acacia Research - Acacia Technologies stock: Basic 28,298,328 27,507,024 28,071,069 27,454,066 Diluted 28,298,328 30,324,732 31,064,677 27,454,066 Acacia Research - CombiMatrix stock: Basic and diluted 57,143,839 39,018,844 54,842,813 39,005,696 The accompanying notes are an integral part of these consolidated financial statements. 2 ACACIA RESEARCH CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months Ended June 30, 2007 June 30, 2006 Cash flows from operating activities: Net income (loss) $ (4,953 ) $ (12,441 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 2,687 2,704 Non-cash stock compensation 1,907 1,937 Deferred taxes - (36 ) Loss on disposal of discontinued operations 5,800 11,220 Write-off of patent-related intangible asset - 297 Other (21 ) (87 ) Changes in assets and liabilities: Accounts receivable (1,911 ) 696 Prepaid expenses, inventory and other assets 119 (346 ) Accounts payable and accrued expenses (82 ) 175 Royalties and legal fees payable 492 (1,106 ) Deferred revenues (109 ) (207 ) Net cash provided by operating activities from continuing operations 3,929 2,806 Net cash used in operating activities from discontinued operations (7,018 ) (7,969 ) Net cash used in operating activities (3,089 ) (5,163 ) Cash flows from investing activities: Purchase of property and equipment (160 ) (29 ) Purchase of available-for-sale investments (5,477 ) (11,932 ) Sale of available-for-sale investments 2,959 11,786 Business acquisition - (16 ) Patent acquisition costs (1,395 ) (1,020 ) Net cash used in investing activities from continuing operations (4,073 ) (1,211 ) Net cash provided by (used in) investing activities from discontinued operations (3,960 ) 2,927 Net cash provided by (used in) investing activities (8,033 ) 1,716 Cash flows from financing activities: Proceeds from the exercise of stock options 3,159 335 Net cash provided by financing activities from continuing operations 3,159 335 Net cash provided by (used in) financing activities from discontinued operations 5,369 (7 ) Net cash provided by financing activities 8,528 328 Decrease in cash and cash equivalents (2,594 ) (3,119 ) Cash and cash equivalents, beginning (inclulding cash and cash equivalents related to discontinued operations-split-off of CombiMatrix Corporation of $7,829 and $5,666, respectively) 40,044 20,164 Cash and cash equivalents, ending 37,450 17,045 Less cash and cash equivalents of discontinued operations, ending (2,383 ) (930 ) Cash and cash equivalents of continuing operations, ending $ 35,067 $ 16,115 The accompanying notes are an integral part of these consolidated financial statements. 3 ACACIA RESEARCH CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Description of Business. Acacia Research Corporation (“we,” “us” and “our”) operates in one reportable segment referred to as the Acacia Technologies group. As discussed below and more fully in Note 7, Acacia Research Corporation’s CombiMatrix group (primarily comprised of Acacia Research Corporation’s wholly owned subsidiary, CombiMatrix Corporation and its subsidiary), which was previously presented as a separate reportable segment, will be split-off from Acacia Research Corporation, effective August 15, 2007. As such, the assets and liabilities of the CombiMatrix group in the accompanying consolidated balance sheets, the results of operations for the CombiMatrix group in the accompanying consolidated statements of operations and the cash flows for the CombiMatrix group in the accompanying consolidated cash flow statements, have been segregated from continuing operations and presented as Discontinued Operations, in accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS No. 144”). Accordingly, the CombiMatrix group’s assets, liabilities, results of operations and cash flows for all prior periods presented have been reclassified to Discontinued Operations to conform to the current period presentation. Acacia Technologies Group The Acacia Technologies group, a division of Acacia Research Corporation, develops, acquires, licenses and enforces patented technologies. The Acacia Technologies group currently owns or controls the rights to 77 patent portfolios, covering technologies used in a wide variety of industries. The Acacia Technologies group is primarily comprised of certain of Acacia Research Corporation’s wholly owned subsidiaries and limited liability companies including: ·
